OPINION — AG — QUESTION: CAN THE OKLAHOMA PUBLIC WELFARE COMMISSION (AFTER ADOPTING AN APPROPRIATE RESOLUTION FOR THE STATE'S FULL PARTICIPATION IN THE FEDERAL PROGRAM FOR PROVIDING BROADENED MEDICAL CARE AND OTHER REMEDIAL CARE FOR INDIVIDUALS RECEIVING OLD AGE ASSISTANCE, AID TO DEPENDENT CHILDREN, AID TO THE BLIND, OR AID TO THE PERMANENTLY AND TOTALLY DISABLED, PROVIDED FOR IN TITLE III OF PUBLIC LAW 880 OF THE 84TH CONGRESS) WOULD BE AUTHORIZED TO ESTABLISH, IN THE STATE TREASURY, A SPECIAL " POOLED FUND ", AND TO TRANSFER, IRREVOCABLY, EACH MONTH, INTO SUCH " POOLED FUND ", FROM THE STATE ASSISTANCE FUND ? — AFFIRMATIVE CITE: 56 O.S. 161 [56-161], 56 O.S. 178 [56-178], 56 O.S. 181 [56-181](A), 56 O.S. 162 [56-162] (FEDERAL MATCH FUND, INSURANCE PREMIUMS, PAYMENTS) (JAMES C. HARKIN)